Exhibit 10.1

EXECUTION VERSION

JOINDER AND SUPPLEMENT NO. 6

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of August 1,
2006 (as supplemented prior to, and on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Intercreditor Agreement”), among Credit Suisse AG, Cayman Islands
Branch (formerly, Credit Suisse, Cayman Islands Branch), as the former
intercreditor agent (the “Former Intercreditor Agent”), Wilmington Trust
Company, as Trustee (in such capacity, the “Former Trustee”), Verso Paper
Finance Holdings LLC (“Holdings”), Verso Paper Holdings LLC (the “Company”), and
the Subsidiaries of the Company party thereto, as supplemented by (i) that
certain Supplement No. 1 to Intercreditor Agreement, dated as of May 29, 2009,
among Verso Paper Five Corp., Verso Fiber Farm LLC and Verso Maine Energy LLC,
the Former Intercreditor Agent and the Former Trustee; (ii) that certain
Supplement No. 2 to Intercreditor Agreement, dated as of January 10, 2011, among
Verso Quinnesec REP Holding Inc., the Former Intercreditor Agent and the Former
Trustee; (iii) that certain Joinder and Supplement No. 3 to Intercreditor
Agreement, dated as of January 26, 2011 by and among, (A) Wilmington Trust
Company, as trustee (the “Former Second-Priority Designated Agent”) pursuant to
that certain Indenture dated as of January 26, 2011, among the Company, Verso
Paper Inc. (together with the Company, the “Issuers”), the guarantors party
thereto and the Former Second-Priority Designated Agent, (B) Holdings, (C) the
Issuers, (D) the Former Intercreditor Agent, (E) the Subsidiaries of the Company
party thereto and (F) the Former Trustee; (iv) that certain Joinder and
Supplement No. 4 to Intercreditor Agreement, dated as of May 4, 2012 by and
among (A) Citibank, N.A., as Intercreditor Agent (the “Intercreditor Agent”) and
as administrative agent (the “ABL Agent”) pursuant to that certain Credit
Agreement dated as of May 4, 2012 among the Company, Holdings, the lenders party
thereto, the Subsidiaries of Holdings party thereto and the ABL Agent,
(B) Credit Suisse AG, Cayman Islands Branch, as administrative agent (the “Cash
Flow Agent”) pursuant to that certain Credit Agreement dated as of May 4, 2012
among the Company, Holdings, the lenders party thereto, the Subsidiaries of
Holdings party thereto and the Cash Flow Agent, (C) Wilmington Trust, National
Association, as trustee (the “11.75% Notes Agent”) pursuant to that certain
Indenture dated as of March 21, 2012 among the Issuers, the guarantors party
thereto and the 11.75% Notes Agent, (D) the Former Intercreditor Agent, (E) the
Former Second-Priority Designated Agent, (F) Holdings, (G) the Company and
(H) each Subsidiary of Holdings party thereto; and (v) that certain Joinder and
Supplement No. 5 to Intercreditor Agreement, dated as of May 11, 2012 by and
among (A) Wilmington Trust, National Association, as trustee (the “New
Senior-Priority Agent”) pursuant to that certain Indenture dated as of May 11,
2012 with respect to the issuance of the Company’s 11.75% Secured Notes due
2019, (B) the Intercreditor Agent, (C) the Former Second-Priority Designated
Agent, (D) Holdings,(E) the Company and (F) each Subsidiary of the Company party
thereto. Capitalized terms used but not defined herein shall have the meanings
assigned in the Intercreditor Agreement.



--------------------------------------------------------------------------------

This Joinder and Supplement No. 6 to the Intercreditor Agreement (this
“Agreement”), dated as of August 1, 2014 (the “Effective Date”), by and among
(i) Wilmington Trust, National Association, as trustee (the “New Trustee”)
pursuant to that certain Indenture dated as of the date hereof (the “New
Indenture”) among the Company, Verso Paper Inc. (together with the Company, the
“Issuers”), the guarantors party thereto and the New Trustee, (ii) Holdings,
(iii) the Issuers and (iv) each Subsidiary of the Issuers listed on Schedule I
hereto, has been entered into to (A) record the accession of the New Trustee as
an additional Second-Priority Agent in respect of Future Second-Lien
Indebtedness under the Intercreditor Agreement on behalf of the holders of the
Second-Priority Adjustable Senior Secured Notes (the “New Notes”) issued under
the New Indenture, (B) with respect to the Liens securing certain Obligations as
set forth below, to confirm and evidence that such Liens shall, for purposes of
the Intercreditor Agreement, be equal and ratable for purposes hereof and
sharing pro rata in any proceeds of the Collateral or amounts recovered in
connection therewith with all Liens on the Common Collateral securing any other
Second-Priority Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee, as agent for the New Indenture secured parties, shall
become, with immediate effect, a party to and agrees to be bound by the terms of
the Intercreditor Agreement as a Second-Priority Agent, as if it had originally
been party to the Intercreditor Agreement as a Second-Priority Agent.

B. The New Indenture, the New Notes, the Security Documents (as defined in the
New Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute Second-Priority Documents, and
the Security Documents (as defined in the New Indenture) are designated as and
shall constitute Second-Priority Collateral Documents. The Collateral Agreement
dated as of the date hereof among the Issuers, each Subsidiary of the Issuers
identified therein, and the New Trustee, as collateral agent, is designated as
and shall constitute a Second-Priority Collateral Agreement.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents constitute Second-Priority Liens. The New Trustee and
the holders of the New Notes shall be Second-Priority Secured Parties for all
purposes thereunder. The Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto constitute Future
Second-Lien Indebtedness and Second-Priority Claims, ranking in all cases pari
passu in time and effect with the other Second-Priority Claims.

D. The Liens on the Common Collateral securing such Second-Priority Claims shall
have equal and ratable priority in all respects to all Liens on the Common
Collateral securing any other Second-Priority Claims on the terms set forth in
the Intercreditor Agreement and shall be junior to all Liens on the Common
Collateral securing any Senior Lender Claims on the terms set forth in the
Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

E. The Issuers certify to the New Trustee that, after giving effect to the
transactions and appointments contemplated by the foregoing paragraphs, the New
Notes constitute, on the date hereof, the majority of the Obligations under all
the Second-Priority Documents (which certification the New Trustee may rely upon
conclusively without further investigation). The Issuers jointly hereby
designate the New Trustee as the “Second-Priority Designated Agent” under the
Intercreditor Agreement until such time as another such designated agent is
appointed pursuant to the terms thereof, and the parties hereto therefore accept
and agree to such designation. For the avoidance of doubt, the provisions of
Article VII of the New Indenture applicable to the New Trustee thereunder shall
also apply to the New Trustee acting under or in connection with the
Intercreditor Agreement.

F. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral or proceeds (and any proceeds of any title insurance policies with
respect to any Common Collateral) thereof received in connection with the sale
or other disposition of, or collection on, the Common Collateral upon the
exercise of remedies shall be applied by the Intercreditor Agent ratably to the
Senior Lender Claims and, with respect to each class of Senior Lender Claims, in
such order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of Senior
Lender Claims, the Intercreditor Agent shall deliver promptly to the
Second-Priority Designated Agent any Common Collateral or proceeds thereof (and
any proceeds of any title insurance policies in favor of any Second-Priority
Agent with respect to any Common Collateral) held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second-Priority
Designated Agent ratably to the Second-Priority Claims and, pro rata with
respect to each class of Second-Priority Claims, in such order as specified in
the relevant Second-Priority Documents.

G. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Corporate Capital Markets – Verso Paper Administrator

Facsimile: 612-217-5651

H. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Second-Priority Agent for purposes of the
Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

 

3



--------------------------------------------------------------------------------

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as a Second-Priority Agent for holders
of the New Notes By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Second-Priority Designated Agent By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

 

[Signature Page to Joinder No. 6 to Junior Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Notice of this Agreement is hereby acknowledged and received by:

 

CITIBANK, N.A. as Intercreditor Agent By:  

/s/ Brendan Mackay

  Name:   Brendan Mackay   Title:   Director    

 

[Signature Page to Joinder No. 6 to Junior Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY as Former Second-Priority Designated Agent By:  

/s/ Joshua C. Jones

  Name:   Joshua C. Jones   Title:   Assistant Vice President

 

[Signature Page to Joinder No. 6 to Junior Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

VERSO PAPER FINANCE HOLDINGS LLC

VERSO PAPER HOLDINGS LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO ANDROSCOGGIN LLC

VERSO BUCKSPORT LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO QUINNESEC LLC

VERSO SARTELL LLC

VERSO QUINNESEC REP HOLDING INC.

NEXTIER SOLUTIONS CORPORATION

By:  

/s/ Robert P. Mundy

  Name   Robert P. Mundy   Title:   Senior Vice President and Chief Financial
Officer

 

[Signature Page to Joinder No. 6 to Junior Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Schedule I

Verso Paper LLC, a Delaware limited liability company

Verso Androscoggin LLC, a Delaware limited liability company

Verso Bucksport LLC, a Delaware limited liability company

Verso Fiber Farm LLC, a Delaware limited liability company

Verso Maine Energy LLC, a Delaware limited liability company

Verso Quinnesec LLC, a Delaware limited liability company

Verso Sartell LLC, a Delaware limited liability company

Verso Quinnesec REP Holding Inc., a Delaware corporation

nexTier Solutions Corporation, a California corporation